Citation Nr: 0910654	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the right arm and face to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for headaches to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for right leg numbness 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to March 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for a skin disability of the right arm and face, 
headaches, right leg numbness, joint aches, and depression.  
Service connection for hearing loss of the left ear was 
granted on the basis of clear and unmistakable error and the 
assignment of a disability rating was deferred.  In March 
2005, the Veteran perfected an appeal for the issues of 
service connection for a skin disability of the right arm and 
face, headaches, right leg numbness, joint aches, and 
depression.  

In a June 2008 rating decision, service connection for 
anxiety was granted.  In an August 2008 rating decision, 
service connection for right shoulder pain and left shoulder 
pain as due to an undiagnosed illness was granted.  Thus, 
these issues, including entitlement to service connection for 
joint pain as due to undiagnosed illness are no longer before 
the Board for appellate review since this is a complete grant 
of the benefits sought on appeal.  The Board will proceed to 
adjudicate only the issues described in the title page of 
this decision. 

The issues of entitlement to service connection for a skin 
disability of the right arm and face to include Rosacea and 
nevoid telangiectasia on a direct basis and meralgia 
paresthesia to include right leg numbness on a direct basis 
and as secondary to the service-connected lumbosacral strain 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  A skin disability of the right arm and face is attributed 
to Rosacea, nevoid telangiectasia, vascular eczema, and 
dermatitis, and is not a manifestation of an undiagnosed 
illness resulting from service in the Persian Gulf.

2.  The symptoms of headaches are attributed to refractive 
error and are not a manifestation of an undiagnosed illness 
resulting from service in the Persian Gulf.

3.  Refractive error is not a disability for which service 
connection may be granted. 

4.  The symptoms of right leg numbness is attributed to 
meralgia paresthesia and are not a manifestation of an 
undiagnosed illness resulting from service in the Persian 
Gulf.


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by a skin disability of 
the right arm and face was not incurred in service.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2008). 

2.  Service connection for headaches due to refractive error 
to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).

3.  Refractive error is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303(c), 3.306, 4.9 (2008).   

4.  An undiagnosed illness manifested by right leg numbness 
was not incurred in service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). 
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf veteran" 
is one who served in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

II.  Analysis

Service connection for a skin disability of the right arm and 
face as due to an undiagnosed illness

The Veteran contends that he has a skin disability due to an 
undiagnosed illness.  Specifically, he asserts that this 
disability began during or as a result of service in 
Southwest Asia during the Persian Gulf War.  The Veteran had 
such service from October 1990 to April 1991.  The Veteran 
stated that during service, he worked with nuclear, 
biological and chemical warfare and was involved in 
decontaminating vehicles that were supposedly toxic.

VA treatment records dated in February 2003 indicate that the 
Veteran's skin disability on the right arm was diagnosed as 
vascular eczema.  The Veteran underwent a VA dermatological 
examination in July 2004.  The Veteran reported that his skin 
disease began in 1991, upon his return from service in the 
Persian Gulf.  The Veteran noticed a small patch near his 
wrist and then reported that the condition spread to other 
parts of his body, including his face.  The examiner noted 
that the Veteran's primary doctor, referred to the condition 
on the Veteran's face as Rosacea and could not identify the 
condition on the Veteran's arms.  The examiner stated that 
the Veteran has erythematous rash on his wrist that extended 
up his right arm and onto his chest.  The examiner stated 
that the rash on the Veteran's body appeared different from 
the rash on his face.  The examiner noted that a 
dermatological examination was conducted in April 2003 and 
the examiner diagnosed unilateral nevoid telangiectasia of 
the right arm.  The July 2004 examiner agreed with this 
diagnosis and reiterated that the Veteran has unilateral 
nevoid telangiectasia of the right arm and Rosacea of the 
face.  An April 2008 VA examination report notes a diagnosis 
of dermatitis on the hands and face.  

As the Veteran's skin disability on the right arm and face 
have been attributed to a known clinical diagnoses, 
unilateral nevoid telangiectasia of the right arm, Rosacea of 
the face, vascular eczema of the right arm, and dermatitis of 
the hands and face, the Persian Gulf presumptions cannot be 
afforded to the Veteran.  Thus, entitlement to service 
connection under 38 C.F.R. § 3.317 is not warranted. 

In sum, the preponderance of the evidence is against the 
claim for service connection for a skin disability of the 
right arm and face as due to an undiagnosed illness, and the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The claim is denied.  

Service connection for headaches to include as due to an 
undiagnosed illness

The Veteran contends that he has headaches due to an 
undiagnosed illness.  Specifically, he asserts that this 
disability began during or as a result of service in 
Southwest Asia during the Persian Gulf War.  The Veteran had 
such service from October 1990 to April 1991.  The Veteran 
stated that during service, he worked with nuclear, 
biological and chemical warfare and was involved in 
decontaminating vehicles that were supposedly toxic.

September 2002 VA records revealed that the Veteran 
complained of a headache around the eyes, when reading or 
focusing on an object.  The VA examiner attributed these 
headaches to eye refraction error.  

As the Veteran's headaches have been attributed to a known 
clinical diagnoses, refractive error, the Persian Gulf 
presumptions cannot be afforded to the Veteran.  Thus, 
entitlement to service connection under 38 C.F.R. § 3.317 is 
not warranted.  The preponderance of the evidence is against 
the claim for service connection for headaches as due to an 
undiagnosed illness, and the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  The claim is denied.  

Service connection for refractive error is not warranted on a 
direct basis.  Congenital or developmental conditions and 
refractive errors are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of express VA regulation.  38 C.F.R. § 3.303(c), 4.9.  

In summary, the Veteran's refractive error that is not 
subject to service connection.  Service connection for 
refractive error must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Service connection for right leg numbness as due to an 
undiagnosed illness

The Veteran contends that he has a right leg numbness due to 
an undiagnosed illness.  Specifically, he asserts that this 
disability began during or as a result of service in 
Southwest Asia during the Persian Gulf War.  As discussed 
above, the Veteran is a Persian Gulf veteran pursuant to 
38 C.F.R. § 3.317.  The Veteran stated that during service, 
he worked with nuclear, biological and chemical warfare and 
was involved in decontaminating vehicles that were supposedly 
toxic.  

Review of the medical evidence of record shows that the right 
leg numbness is attributed to a known clinical diagnosis.  A 
VA examination report dated in February 2004 shows that the 
Veteran had complaints of right leg numbness.  The Veteran 
reported that his numbness began in 1999 and denied any 
specific trauma.  The examiner attributed the numbness to 
meralgia paresthetica.  

As the Veteran's symptom of right leg numbness has been 
attributed to a known clinical diagnoses, meralgia 
paresthetica, the Persian Gulf presumptions cannot be 
afforded to the Veteran.  Thus, entitlement to service 
connection under 38 C.F.R. § 3.317 is not warranted.  The 
preponderance of the evidence is against the claim for 
service connection for right leg numbness as due to an 
undiagnosed illness, and the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  The claim is denied.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in October 2003 and July 2004, 
prior to the initial adjudication of the claims.  The letters 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.  He 
also received notice in October 2003, of the information 
necessary to establish benefits based on Gulf War Service.  
The letters informed the Veteran to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claims to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Veteran was provided a Dingess notice letter 
in March 2006.  The claims were readjudicated in August 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records and the Veteran's VA 
treatment records.  The Veteran also received VA examinations 
in 2004 in order to obtain medical evidence as to the 
etiology of the claimed skin disability and right leg 
numbness.  

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for headaches.  However, such examination and medical 
opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The evidence of record in this case is such that the duty to 
obtain a medical examination is not triggered in this case.  
Here, there is sufficient competent evidence of record to 
make a decision on the claim.  A discussed above, the medical 
evidence shows that the Veteran has headaches due to 
refractive error.  Service connection for refractive error is 
prohibited by VA law and regulations.  Thus, there is no 
requirement to obtain a VA medical examination in this case.   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a skin disability of 
the right arm and face as due to an undiagnosed illness is 
not warranted, and the appeal is denied.  

Entitlement to service connection for headaches and 
refractive error as due to an undiagnosed illness and on a 
direct basis is denied.

Entitlement to service connection for right leg numbness as 
due to an undiagnosed illness is denied.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the claim for service connection for a skin 
disability of the right arm and face on a direct basis, there 
is competent evidence of symptoms since service.  Upon VA 
dermatological examination in July 2004, the Veteran reported 
that his skin disease began in 1991, upon his return from 
service in the Persian Gulf.  The Veteran reported that he 
noticed a small patch near his wrist and then reported that 
the condition spread to other parts of his body, including 
his face.  The diagnoses were unilateral nevoid 
telangiectasia of the right arm and Rosacea of the face.  A 
February 2003 VA treatment record indicates that the 
Veteran's skin disability on the right arm was vascular 
eczema.  An April 2008 VA examination report notes a 
diagnosis of dermatitis on the hands and face.  The Veteran 
is competent to report observable symptoms and a continuity 
of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 
(2004); Charles v. Principi, 16 Vet. App. 370 (2002).  There 
is evidence of a current skin disability.  The Board finds 
that an examination is needed to obtain a competent opinion 
as to whether the Veteran currently has a skin disability of 
the right arm and face that was incurred in service.  38 
U.S.C.A. § 5103A(d).  There is no medical opinion of record 
which addresses whether the current skin disability was 
incurred in service.  

Regarding the claim for service connection for meralgia 
paresthesia to include right leg numbness on a direct and 
secondary basis, the Veteran argues that the right leg 
numbness is caused by his service-connected lumbosacral 
strain.  The Board finds that the Statement of the Case 
issued to the Veteran in November 2005 was defective because 
it did not set forth the controlling law and regulations in 
this matter, which are 38 C.F.R. § 3.310.  

Pertinent regulations provide that a Statement of the Case 
issued to an appellant must be complete enough to allow the 
appellant to present his or her argument before the Board and 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2008).  
Secondary service connection is granted where a service 
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See 
also 38 C.F.R. § 3.310 (in effect prior to and from October 
10, 2006).  To ensure due process, on remand, the RO should 
issue a Supplemental Statement of the Case that includes the 
laws and regulations pertaining to claims for service 
connection on a secondary basis and a citation to and 
discussion of 38 C.F.R. § 3.310 (in effect prior to and from 
October 10, 2006).  The Board finds that the appellant must 
be given an appropriate period of time to respond. 

Review of the record shows that the Veteran is treated for 
the skin disability and right leg numbness at the VA medical 
facility in Denver.  The RO should obtain the veteran's VA 
treatment records from this facility dated from May 2007.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for and associate 
with the claims file any VA treatment 
records dated from May 2007 showing 
treatment for a skin disability and right 
leg numbness from the VA healthcare 
system in Denver.  

2.  Schedule the Veteran for an 
examination to determine the etiology and 
date of onset of any current skin 
disability of the right arm and face.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current skin disability 
of the right arm and face first 
manifested during the Veteran's period of 
service or is medically related to 
disease or injury in service.  The 
examiner should provide a rationale for 
the opinion.

3.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of meralgia paresthesia 
manifested by right leg numbness.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should report all current 
diagnoses.  The examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the meralgia paresthesia 
first manifested during the Veteran's 
period of service or is medically related 
to disease or injury in service.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the meralgia paresthesia is caused or 
aggravated by the service-connected 
lumbosacral strain.  If the examiner 
finds that the meralgia paresthesia, if 
any, is aggravated by a service-connected 
disability, the examiner should indicate 
the degree of disability of the meralgia 
paresthesia before it was aggravated and 
the current degree of disability of 
meralgia paresthesia.  The examiner 
should provide a rationale for all 
conclusions.  The examiner should be 
aware that aggravation of a disability 
requires that the disability underwent a 
permanent increase of the severity of the 
underlying pathology of the condition, as 
opposed to a temporary exacerbation or 
intermittent flare-up of the associated 
symptoms.  The examiner should provide a 
rationale for the opinion.

4.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative.  The Supplemental 
Statement of the Case that includes the 
laws and regulations pertaining to claims 
for service connection on a secondary 
basis and a citation to and discussion of 
38 C.F.R. § 3.310 (in effect prior to and 
from October 10, 2006).  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


